Order denying plaintiff’s motion for an examination before trial of one Morris Blank reversed upon the law and' the facts, with ten dollars costs and disbursements, and ' motion granted, without costs; examination to *738proceed at such time and place and before such officer as the Special Term may direct. The record discloses special circumstances justifying the examination. (Civ. Prac. Act, § 288;  McCullough v. Auditore, 216 App. Div. 510; Loomis v. Marsh, 215 id. 691.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.